Citation Nr: 0822751	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  98-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability secondary to service connected residuals of 
gunshot wound of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
degenerative joint disease of both knees.  

In March 2000 the Board remanded the claim for further 
development.  A November 2002 supplemental statement of the 
case (SSOC) reflects continued denial of the claim for 
service connection.  

In March 2003, the Board undertook additional development of 
the claim on appeal, pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  However, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The record reflects that, following this development order, 
the claims file was sent to the Perry Point VA Medical Center 
(VAMC).  An August 2006 Memorandum from the Director of 
Management and Administration indicates that, after 
conducting multiple searches, the Board determined that it 
was no longer in control or custody of the veteran's claims 
file, and requested that the RO rebuild the evidence file.  
The record further reflects that the claims file was found by 
the Baltimore VAMC in May 2008 and returned to the Board.  

In June 2008, the Board granted a motion to advance this case 
on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that he has degenerative joint disease 
in both knees related to his service connected left foot 
condition.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007). 
 
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004)

The RO sent the veteran a VCAA notice letter in September 
2001.  While providing notice on the evidence and information 
necessary to grant direct service connection, this letter did 
not inform the veteran of the information and evidence 
necessary to establish service connection for a bilateral 
knee disability as secondary to his service connected left 
foot condition.    

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  On remand, the veteran should be 
furnished VCAA notice regarding his claim of entitlement to 
service connection for a bilateral knee disability as 
secondary to service connected residuals of gunshot wound of 
the left foot.  

In addition, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the 
September 2001 VCAA letter did not include notice on 
disability ratings and effective dates, the veteran should be 
provided with such notice on remand.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. 
§ 5103A(c) (requiring VA to obtain pertinent VA records).    

In a June 1997 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), the veteran reported that he received treatment for his 
knees at the Cambridge VA clinic from February to June 1997 
and at the Perry Point VA hospital in March 1997.  In a June 
2003 VA Form 21-4142, the veteran reported that he received 
treatment for the knees at the Wilmington VAMC from June 1997 
to September 2002, at the Perry Point VAMC from June 1996 to 
November 1997, from the Cambridge VA clinic from March to 
December 1999, and from the Pocomoke VA clinic from February 
2001 to October 2002.  Records of VA treatment from February 
1997 to March 1999 from the Cambridge Community Based 
Outpatient Clinic (CBOC) have been associated with the claims 
file, however, the foregoing releases reflect that there are 
outstanding VA treatment records pertinent to the claim on 
appeal.  

As any records regarding treatment for the knees are 
potentially pertinent to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private medical professionals.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  In his June 2003 VA Form 
21-4142, the veteran reported treatment by Dr. S. Baral, his 
family doctor.  As the records of treatment by Dr. Baral may 
be pertinent to the claim on appeal, an attempt should be 
made to associate these treatment records with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran VCAA notice that 
includes an explanation as to the 
information and evidence needed to 
substantiate the claim for service 
connection on a secondary basis.  The 
veteran should be asked to provide 
information as to any other medical 
records, VA or private, pertaining to his 
bilateral knee disability that might be 
available.  Any records not previously 
secured should be obtained for inclusion 
in the claims file.  

This notice should also include an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Obtain all outstanding records of VA 
treatment for the knees from the Perry 
Point VAMC, Wilmington VAMC, Cambridge 
CBOC and Pocomoke CBOC.  

3.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for the knees from Dr. S. Baral.  

4.  After ensuring the development is 
complete, as well as any other 
development deemed appropriate, re-
adjudicate the claim in light of all 
pertinent evidence and legal authority.  
If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

